     Case 17-13077                 Doc 119         Filed 10/12/18 Entered 10/12/18 23:36:26                  Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Mohammed Y. Alam                                            Social Security number or ITIN   xxx−xx−9825
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 17−13077



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Mohammed Y. Alam

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           October 10, 2018                                                              United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1
   Case 17-13077         Doc 119      Filed 10/12/18 Entered 10/12/18 23:36:26           Desc Imaged
                                     Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
       Case 17-13077        Doc 119     Filed 10/12/18 Entered 10/12/18 23:36:26             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 17-13077-JPC
Mohammed Y. Alam                                                                        Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: cpatterso              Page 1 of 2                   Date Rcvd: Oct 10, 2018
                               Form ID: 318                 Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2018.
db             +Mohammed Y. Alam,    17 Natoma Dr.,    Oak Brook, IL 60523-7711
25679809       +American Medical Research Inc,    2159 W Madison St #C1,     Chicago, IL 60612-2307
26988913       +Bauch & Michaels, LLC,    53 W. Jackson Blvd., Suite 1115,     Chicago, IL 60604-3566
26200240       +Douglas J. Sury,    Keay & Costello, P.C.,    128 S. County Farm Road,     Wheaton, IL 60187-2400
25583905       +Fatima Alam,   17 Natoma Dr.,    Oak Brook IL 60523-7711
26409286       +IL Dept of Financial & Prof Regulation,     100 W Randolph St 9th Floor,     Chicago IL 60601-3227
26210858      ++ILLINOIS DEPARTMENT OF REVENUE,     BANKRUPTCY DEPARTMENT,    P O BOX 64338,
                 CHICAGO IL 60664-0291
               (address filed with court: Illinois Department of Revenue,       Bankruptcy Section,    PO Box 19035,
                 Springfield, IL 62794-9035)
25583903        Linebarger Goggan Blair & Sampson,     PO Box 06140,   ChicagoIL 60606-0140
25583895       +Loyola University Medical Center,     2160 S. First Ave.,    MaywoodIL 60153-3328
25583896        Nicor Gas,   P.O. Box 5407,    Carol Stream IL60197-5407
25583897       +Oakbrook Shopping Center, LLC,    c/o Rubin I. Gonzalez,     311 S. Wacker Dr., Ste. 4300,
                 ChicagoIL 60606-6655
25583904        PHH Mortgage Services,    PO Box 5459,    Mount Laurel NJ08054-5459
25583899       +Richard P. Bogusz,    Bogusz and Bogusz Ltd,    166 W. Washington St., Ste. 500,
                 ChicagoIL 60602-2351
25700337       +U.S Bank, N.A, as Trustee for Citigroup Mortgage L,     PHH Mortgage Corporation,
                 One Mortgage Way., Mailstop SV-01,     Mt. Laurel, NJ 08054-4624
25583900       +U.S. Bank, NA, as Trustee,    c/o Shapiro Kreisman Associates LLC,
                 2121 Waukegan Rd., Suite 301,    Bannockburn IL 60015-1831
26988914        United States Trustee,    U.S. Trustee Payment Center,     P.O. Box 70937,
                 Charlotte, NC 28272-0937
25583901        United States of America,    Department of the Treasury, IRS,     PO Box 7346,
                 Philadelphia PA19101-7346
25679808       +Vaughn G Bentley Esq,    IL Dept of Fin & Prof Regulation,     100 W Randolph St Ste 9-300,
                 Chicago, Il 60601-3229
25583902       +Webster Bank, N.A.,    c/o Lauren Newman, Thompson Coburn LLP,     55 E. Monroe Street 37th Floor,
                 Chicago IL 60603-6029

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr              EDI: QFJKOKOSZKA.COM Oct 11 2018 06:28:00       Frank J Kokoszka,    Kokoszka & Janczur, P.C.,
                 19 South LaSalle,    Suite 1201,    Chicago, IL 60603-1419
25583892       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 11 2018 02:53:25        ComEd,
                 P.O. Box 6111,    Carol Stream IL 60197-6111
27153021       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 11 2018 02:53:25
                 Commonwealth Edison Co,    3 Lincoln Center,    Attn: Bankruptcy Section,
                 Oak Brook Terrace IL 60181-4204
25695445       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 11 2018 02:53:25
                 Commonwealth Edison Company,     Attn: Bankruptcy Department,    1919 Swift Drive,
                 Oakbrook Terrace, IL 60523-1502
27153022        EDI: IRS.COM Oct 11 2018 06:28:00       Department of the Treasury,    Internal Revenue Service,
                 P.O. Box 7346,    Philadelphia PA 19101-7346
25583893        E-mail/Text: collector@dupageco.org Oct 11 2018 02:51:08        DuPage County Collector,
                 DuPage County Treasurer,    421 N. County Farm Road,    WheatonIL 60187-2553
25583894       +E-mail/Text: rev.bankruptcy@illinois.gov Oct 11 2018 02:51:43        Illinois Dept. of Revenue,
                 Bankruptcy Section,    P.O. Box 64338,    ChicagoIL 60664-0291
27153023       +E-mail/Text: bankrup@aglresources.com Oct 11 2018 02:50:24        NICOR Northern Illinois Gas,
                 Attention Bankruptcy & Collections,     PO Box 549,   Aurora IL 60507-0549
26917078       +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Oct 11 2018 02:51:35        Office of the U.S. Trustee,
                 219 S. Dearborn St.,    Room 873,    Chicago, IL 60604-2027
25583898       +E-mail/Text: twoerthwein@gmail.com Oct 11 2018 02:53:39        Old Oak Brook Corporation,
                 c/o Woerthwein & Miller,    70 W. Madison St. #2675,    ChicagoIL 60602-4223
                                                                                               TOTAL: 10

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
26271815         Loyola University Medical Center
25603640*       +INTERNAL REVENUE SERVICE,   P.O. BOX 7346,   PHILADELPHIA, PA 19101-7346
26917081*       +Office of the U.S. Trustee,   219 S. Dearborn St.,   Room 873,   Chicago IL 60604-2027
                                                                                             TOTALS: 1, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
         Case 17-13077            Doc 119        Filed 10/12/18 Entered 10/12/18 23:36:26                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: cpatterso                    Page 2 of 2                          Date Rcvd: Oct 10, 2018
                                      Form ID: 318                       Total Noticed: 29


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2018 at the address(es) listed below:
              Carolina Y. Sales    on behalf of Debtor 1 Mohammed Y. Alam csales@bauch-michaels.com,
               smohan@bauch-michaels.com
              Frank J Kokoszka    trustee@k-jlaw.com, fkokoszka@ecf.epiqsystems.com
              Kenneth A. Michaels, Jr    on behalf of Debtor 1 Mohammed Y. Alam kmichaels@bauch-michaels.com,
               smohan@bauch-michaels.com
              Lauren Newman     on behalf of Creditor   Webster Bank NA lnewman@thompsoncoburn.com,
               chicagodocketing@thompsoncoburn.com;aversis@thompsoncoburn.com;bray@thompsoncoburn.com
              Michael J Kalkowski     on behalf of Creditor    U.S Bank, N.A, as Trustee for Citigroup Mortgage
               Loan Trust, Inc mkalkowski@logs.com, BK_IL_Notice@fisherandshapirolaw.com
              Michael J Kalkowski     on behalf of Creditor    U.S Bank, N.A, as Trustee for Citigroup Mortgage
               Loan Trust, Inc. mkalkowski@logs.com, BK_IL_Notice@fisherandshapirolaw.com
              Michael J Kalkowski     on behalf of Creditor    U.S Bank, N.A, as Trustee for Citigroup Mortgage
               Loan Trust, Inc., mkalkowski@logs.com, BK_IL_Notice@fisherandshapirolaw.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Paul M Bauch    on behalf of Debtor 1 Mohammed Y. Alam pbauch@bauch-michaels.com,
               smohan@bauch-michaels.com
                                                                                              TOTAL: 9
